ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
An amendment was filed 02/18/2022 in which claims 2, 3, 20, and 21 were amended.

Response to Arguments
Applicant’s arguments from the response filed on 02/18/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the double patenting rejection should be withdrawn in view of the terminal disclaimer. 
The terminal disclaimer was approved on 02/18/2022 and the rejections are withdrawn.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 112 rejections should be withdrawn in view of the amendments and corresponding arguments.  
The rejections are withdrawn.

Examiner’s Statement of Reasons for Allowance
Claims 2-21 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record – most notably Johnson (US Patent Publication 2009/0287350) and Henderson (US Patent Publication 2010/0168904) - does not teach the invention in the particular combination claimed in the amended independent claims as rejection of the claimed combination of limitations would require an unreasonable combination of the available prior art. Therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:
US Patent Application Publication 2012/0253829 (paragraph 34);
US Patent 4,847,764 (abstract; claim 3);
US Patent 8,060,248 (abstract; column 7, lines 55-67); and 
US Patent 6,021,392 (abstract; background/summary).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626